Fill in this information to identii

 

Del:itort Keith Phi|lip Harerida

Debtor 2

 

{Spouse. it filing}

United Sfates Bankruptcy Court for the:

Case number
[lt known]

19-20944

EASTERN D|STR|CT OF WlSCONSlN

Check ifthis is:
ij An amended firing
[J A supplement showing postpetition chapter

 

Official Form 106|
Schedule |: Your income

13 income as of the following date:

MM l DD." WYY
12115

Be as complete and accurate as possible. |f two married people are t`tling together (Debtor‘l and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. |f you are separated and your spouse is not filing with you, do not include information about your spouse if more space is needed,
attach a separate sheet to this form. On the top of any additional pages. write your name and case number (if known]. Answer every question.

ml)escrlbe Empioyment

 

1. Fil| in your employment
information.

if you have more than onejob,
attach a separate page with
information about additionai
employers

Employment status

Occupatioi'\

lno|uoe part-time, seasonal. or

self-employed work_ Employer's name

Occupation may include student Emp|oyer's address

or homemaker| if i`t appiies.

How long employed there?

owe oeeairs Ahouz Momhiy income

Estimate monthly income as of the date you tile this form. |f

spouse unless you are separated

if you or your non-filing spouse have more than one employer,
more space, attach a separate sheet to this form.

Debtoi' 1 Det)tor 2 or non-filing spouse
l:] Employed

l:l Not employed

- Emptoyed
l:i Not employed

President

KPH Construction Services

1237 West Bruce Street
Milwaukee, WE 53204

19 years

you have nothing to report for any line, write $O in the space |nc|ude your non-filing

combine the information for all employers torthat person on the lines below. lt you need

For Debtor 2 or
non-tiling_spouse

For Debtor 1

 

 

 

l.ist monthly gross wages, salary, and commissions (before all payroll
2- deductions). lf riot paid month|y, calculate what the monthly wage would be. 2- $ 10»00°'00 $ N/A
3. Estin'iate and list monthly overtime pay. 3. +$ 0,00 +$ N/A
. .
4. Calculate gross |ricome. Add line 2 + line 3. 4. $ 10,000,00 i $ N/A

 

 

 

 

Oft'tcial Forrn 1061 Schedule I: Your income page i

Case 19-20944-beh Doc 21 Filed 02/18/19 Page 1 of 2

Debtor1 Keith Phillip Harenda

10_

11.

12.

13.

 

Case number iiiimown)

19-20944

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 1 For Debtoi~ 2 or
non-filing spouse

C°Py line 4 here ............ 4- $ 10.060-90 NlA
List all payroll deductions:
5a. 'l'ax, Medicare, and Social Security deductions 5a. 5 2,729.13 $ Ni'A
5b. Mandatory contributions for retirement plans 5b. $ 0.00 5 NlA
5c. Voluntary contributions for retirement plans 50. $ 1,291_33 $ N}A
5d. Required repayments of retirement fund loans 5d. $ G.OO 3 NIA
5e. insurance 5e. $ 0.00 5 Ni'A
5f. Domestic support obligations 5f. $ 0,00 $ NfA
59. Union dues 59. 3 0.00 5 N,lA
5h. Other deductions Specity: 5h.+ $ 0.00 $ NIA
Add the payroll deductions. Add iines 5a+5b+5c+5d+5e+5f+5g+5h. 6. $ 4,020.46 3 NIA
Calculate total monthly take-home pay. Suhtraot line 5 from line 4. 7_ $ 5,979,54 $ N,IA
List all other income regularly received:
Ba. Net income from rental property and from operating a business,

protession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expensesJ and the total

monthly net income Ba. 5 0.00 $ NIA
Bb. interest and dividends Bb. 3 0.00 $ NlA
Bc. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

include alimony. spousal supportl child supportl maintenancel divorce

settlement and property settlement 80. $ 0_00 $ N;A
Bci. Unempfoyment compensation Bd. $ t'.l.l}D 5 NIA
Be. Sociai Security 8€. $ 0.00 3 NIA
8f. Dther government assistance that you regularly receive

lnciude cash assistance and the value (‘rf known) of any non»cash assistance

that you receive. such as food stamps {benefils under the Supp|emental

Nutrition Assistance Program) or housing subsidies.

Specify; Bf. $ 0.00 3 NiA
Sg. Pension or retirement income Bg. $ 0.00 $ N}A
Bh. Other monthly income. Specify: Bh.+ 5 0.00 + $ N/A
Ad¢i eii other income Aed lines se+eb+ee+ae+ae+si+eg+eh. 9. $ 0.00 $ NiA
Calcu|ate monthly lncome. Add line 7 + line 9. 10. 3 5,979.54 + 5 Ni'A = $ 5.979.54
Add the entries in line ttJ for Debtor 1 and Debior 2 or non-filing spouse.
State all other regular contributions to the expenses that you list in Schedul'e J_
include contributions from an unmarried partner, members of your househo|d. your dependents your roommates, and
other friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are hot available to pay expenses listed in Schedule J.

11_ +$ 0.00

Specify:

 

Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income

Write that amount on the Summaiy of Schedules and Statisti'cai Summary of Certai'n Li'abi'li'ti'e.s and Reiated Data, if it

appdes

Do you expect an increase or decrease within the year after you file this form'?

l No.

i
\__

12. s 5,979.54

 

Combi~neT-“*
monthly income

 

g Yee. Ei<piain: |

OtTicial Form 1061 _

CaSe 19-20944-beh DOC 21 Filed 02/18/19

Sciiedule l: Your Income

Page 2 of 2

_l

page 2

